Name: Council Decision 2014/674/CFSP of 25 September 2014 amending and extending Decision 2010/565/CFSP on the European Union mission to provide advice and assistance for security sector reform in the Democratic Republic of the Congo (EUSECÃ RD Congo)
 Type: Decision
 Subject Matter: international affairs;  executive power and public service;  rights and freedoms;  defence;  EU finance;  Africa
 Date Published: 2014-09-26

 26.9.2014 EN Official Journal of the European Union L 282/24 COUNCIL DECISION 2014/674/CFSP of 25 September 2014 amending and extending Decision 2010/565/CFSP on the European Union mission to provide advice and assistance for security sector reform in the Democratic Republic of the Congo (EUSEC RD Congo) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 28 and Articles 42(4) and 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 21 September 2010, the Council adopted Decision 2010/565/CFSP (1), last modified by Decision 2013/468/CFSP (2). Decision 2010/565/CFSP expires on 30 September 2014. (2) On 18 June 2014, the Political and Security Committee (PSC) approved the Modalities for the Transition of EUSEC RD Congo, within the framework of the future EU engagement in support of the security sector reform (SSR) in the Democratic Republic of the Congo (DRC), which entails the extension of EUSEC RD Congo for nine months, until 30 June 2015, to implement its final transition with the aim of handing over its tasks. (3) EUSEC RD Congo will be conducted in the context of a situation which may deteriorate and could impede the achievement of the objectives of the Union's external action as set out in Article 21 of the Treaty, HAS ADOPTED THIS DECISION: Article 1 Decision 2010/565/CFSP is amended as follows: (1) Article 2 is replaced by the following: Article 2 Mission statement The mission shall aim, in close cooperation and coordination with the other actors in the international community, in particular the United Nations and MONUSCO, and in pursuit of the objectives laid down in Article 1, to provide practical support in the field of SSR, creating conditions to facilitate the implementation in the short and medium term of activities and projects based on the guidelines adopted by the Congolese authorities in the plan for reform of the FARDC as set out in the mission action programme, including: (a) maintaining support at strategic level while mainstreaming activities relating to the campaign against impunity in the areas of respect for human rights, including sexual violence; (b) maintaining support for the consolidation of the administration and the establishment of a system of human resource management, based on the work underway to improve the autonomy of the process; (c) improving the operational capacities of the FARDC, by working with the military authorities towards sustainability of the military education system, focusing on schools for officers and non-commissioned officers. ; (2) in Article 3, paragraph 1 is replaced by the following: 1. EUSEC RD Congo shall be structured in accordance with its planning documents.; (3) in Article 5, paragraph 4 is deleted; (4) Article 9 is replaced by the following: Article 9 Financial arrangements 1. The financial reference amount intended to cover the expenditure related to the mission for the period from 1 October 2010 to 30 September 2011 shall be EUR 12 600 000. The financial reference amount intended to cover the expenditure related to the mission for the period from 1 October 2011 to 30 September 2012 shall be EUR 13 600 000. The financial reference amount intended to cover the expenditure related to the mission for the period from 1 October 2012 to 30 September 2013 shall be EUR 11 000 000. The financial reference amount intended to cover the expenditure related to the mission for the period from 1 October 2013 to 30 September 2014 shall be EUR 8 455 000. The financial reference amount intended to cover the expenditure related to the mission for the period from 1 October 2014 to 30 June 2015 shall be EUR 4 600 000. 2. All expenditure shall be managed in accordance with the rules and procedures applicable to the general budget of the Union. Participation of natural and legal persons in the award of procurement contracts by EUSEC RD Congo shall be open without limitations. Moreover, no rule of origin for the goods purchased by EUSEC RD Congo shall apply. Subject to the Commission's approval, the mission may conclude technical arrangements with Member States, the host State, participating third States and other international actors regarding the provision of equipment, services and premises to EUSEC RD Congo. 3. EUSEC RD Congo shall be responsible for the implementation of the mission's budget. For this purpose, EUSEC RD Congo shall sign an agreement with the Commission. 4. Without prejudice to the provisions on the status of EUSEC RD Congo and its personnel, EUSEC RD Congo shall be responsible for any claims and obligations arising from the implementation of the mandate starting from 1 October 2013, with the exception of any claims relating to serious misconduct by the Head of Mission, for which the Head of Mission shall bear the responsibility. 5. The implementation of the financial arrangements shall be without prejudice to the chain of command as provided for in Articles 5 and 7 and the operational requirements of EUSEC RD Congo, including compatibility of equipment and interoperability of its teams. 6. Expenditure shall be eligible as from the date of entry into force of this Decision.; (5) the following Article is inserted: Article 9a Project Cell 1. EUSEC RD Congo shall have a Project Cell for identifying and implementing projects. EUSEC RD Congo shall, as appropriate, facilitate and provide advice on projects implemented by Member States and third States under their responsibility in areas related to EUSEC RD Congo and in support of its objectives. 2. Subject to paragraph 3, EUSEC RD Congo shall be authorised to seek recourse to financial contributions from the Member States or third States to implement projects identified as supplementing in a consistent manner EUSEC RD Congo's other actions, if the project is: (a) provided for in the financial statement relating to this Decision; or (b) integrated during the mandate by means of an amendment to the financial statement requested by the Head of Mission. EUSEC RD Congo shall conclude an arrangement with those States, covering in particular the specific procedures for dealing with any complaint from third parties concerning damage caused as a result of acts or omissions by EUSEC RD Congo in the use of the funds provided by those States. Under no circumstances may the contributing States hold the Union or the HR liable for acts or omissions by EUSEC RD Congo in the use of the funds provided by those States. 3. Financial contributions from third States to the Project Cell shall be subject to acceptance by the PSC.; (6) Article 13 is amended as follows: (a) paragraph 1 is replaced by the following: 1. The HR shall be authorised to release to the third States associated with this Decision, as appropriate and in accordance with the needs of the mission, EU classified information and documents up to CONFIDENTIEL UE/EU CONFIDENTIAL  level generated for the purposes of the mission, in accordance with Council Decision 2013/488/EU (3). (3) Council Decision 2013/488/EU of 23 September 2013 on the security rules for protecting EU classified information (OJ L 274, 15.10.2013, p. 1)."; (b) paragraph 5 is replaced by the following: 5. The HR may delegate the powers referred to in paragraphs 1 to 4, as well as the ability to conclude the arrangements referred to in paragraphs 2 and 3 to persons placed under his/her authority and/or to the Head of Mission.; (7) in Article 17, the second paragraph is replaced by the following: It shall apply until 30 June 2015.. Article 2 This Decision shall enter into force on the date of its adoption. It shall apply from 1 October 2014. Done at Brussels, 25 September 2014. For the Council The President F. GUIDI (1) Council Decision 2010/565/CFSP of 21 September 2010 on the European Union mission to provide advice and assistance for security sector reform in the Democratic Republic of the Congo (EUSEC RD Congo) (OJ L 248, 22.9.2010, p. 59). (2) Council Decision 2013/468/CFSP of 23 September 2013 amending and extending Decision 2010/565/CFSP on the European Union mission to provide advice and assistance for security sector reform in the Democratic Republic of the Congo (EUSEC RD Congo) (OJ L 252, 24.9.2013, p. 29).